 



EXHIBIT 10.44
AMENDMENT FIVE TO THE
TANDY BRANDS ACCESSORIES, INC.
EMPLOYEES INVESTMENT PLAN
     WHEREAS, Tandy Brands Accessories, Inc. (the “Company”) previously
established the Tandy Brands Accessories, Inc. Employees Investment Plan (the
“Plan”) effective as of January 1, 1991; and
     WHEREAS, the Plan provides at Section 15.1 that the Company reserves the
right to amend the Plan; and
     WHEREAS, the Plan has been amended from time to time since its
establishment; and
     WHEREAS the Company wishes to amend the Plan to simply administrative
provisions relating to diversification of the Frozen Company Stock Fund in the
Plan, pursuant to authority from the Board of Directors of the Company in a
meeting held on October 14, 2004.
     NOW THEREFORE, the Plan is hereby amended effective as of the dates noted
herein, as follows:
     1. Section 14.5(c) is hereby amended effective January 1, 2005 by replacing
it in its entirety to read as follows:
     (c) Prior Plan Employee Contribution Account and Prior Plan Employer
Contribution Account: Prior to July 1, 2000, the Prior Plan Employee
Contribution Accounts and Prior Plan Employer contribution Accounts of
Participants were invested solely in Company Stock. After July 1, 2000 and
through December 31, 2004, all Prior Plan Employee Contribution Accounts and
Prior Plan Employer Contribution Accounts were required to remain invested in
Company Stock (such Company Stock fund hereinafter defined as the “Frozen
Company Stock Fund”), and Participants could only convert such accounts into
other investment options upon attainment of a specified age.
     Effective January 1, 2005, each Participant, regardless of age, may elect
to direct the investment of all or a portion of his Prior Plan Employee
Contribution Account and Prior Plan Employer Contribution Account from the
Frozen Company Stock Fund into the other investment options designated by the
Committee for investment in accordance with this Section 14.5.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed this 1st day of
January      , 2005.

              TANDY BRANDS ACCESSORIES, INC.
 
       
 
  By: /s/ J.S.B. Jenkins
 
       
 
  Name:   J.S.B. Jenkins
 
  Title:   President & CEO

2



--------------------------------------------------------------------------------



 



AMENDMENT SIX TO THE
TANDY BRANDS ACCESSORIES, INC.
EMPLOYEES INVESTMENT PLAN
     WHEREAS, Tandy Brands Accessories, Inc. (the “Company”) previously
established the Tandy Brands Accessories, Inc. Employees Investment Plan (the
“Plan”) effective as of January 1, 1991; and
     WHEREAS, the Plan provides at Section 15.1 that the Company reserves the
right to amend the Plan; and
     WHEREAS, the Plan has been amended from time to time since its
establishment; and
     WHEREAS, the Plan requires amendment to incorporate legislative changes to
lump sum payout provisions under the Plan, which are required to be adopted no
later than December 31, 2005 with an effective date of March 28, 2005; and
     WHEREAS, the Company wishes to amend the Plan to increase the amount a
participant can contribute as a salary reduction contribution.
     NOW THEREFORE, the Plan is hereby amended effective as of the dates noted
herein, as follows:
     1. Section 4.1 is hereby amended effective January 1, 2006 by replacing it
in its entirety to read as follows:
     4.1 Salary Reduction Contributions: Each Participant may elect to have
contributed on his behalf to the Trust Fund, on a pre-tax basis, any whole
percentage of his Annual Compensation which is not less than one percent (1%)
and which does not exceed twenty-five percent (25%); provided, however, that
such amount may not exceed the dollar limitation contained in Section 402(g) of
the Code in effect for such taxable year of the Participant, except to the
extent permitted under Section 414(v) of the Code, if applicable. Salary
Reduction Contributions shall be elected pursuant to a payroll withholding
agreement, in accordance with Section 5.3 hereof. In the event that a payroll
withholding agreement is not received for a Participant, a payroll withholding
agreement is deemed to have been made and such Participant will be treated as if
he elected one percent (1%) of his Annual Compensation to be contributed to the
Trust Fund on his behalf as Salary Reduction Contributions. Salary Reduction
Contributions are at all times one hundred percent (100%) vested and
nonforfeitable. Salary Reduction Contributions made on behalf of a Participant
shall be added to the Trust Fund as soon as practicable after deduction from a
Participant’s paycheck, and shall be credited to the Salary Reduction
Contribution Account of the Participant in accordance with Section 6.1.

1



--------------------------------------------------------------------------------



 



     2. Section 13.2 is hereby amended effective March 28, 2005 by replacing the
first paragraph of such Section in its entirety to read as follows:
     13.2 Time of Payment: After a Participant, former Participant, former
Participant or Beneficiary is entitled to receive benefits hereunder, as
provided in Articles VII, VIII, IX or X, benefits shall commence for such
Participant or Beneficiary, subject to the requirements herein, as soon as
practicable following receipt by the Committee of the Participant’s or
Beneficiary’s request for distribution. In the event that the vested portion of
a Participant’s Individual Account does not exceed One Thousand Dollars
($1,000), distribution of such Participant’s benefits shall be made in a lump
sum as soon as reasonably practicable following the Participant’s termination of
employment. In the event that the vested portion of a Participant’s Individual
Account exceeds (or at the time of any prior distribution exceeded) One Thousand
Dollars ($1,000), no distributions may commence without the Participant’s
written consent, as described below, until the Participant attains his Normal
Retirement Age. Such consent must be obtained in writing within the ninety
(90) day period ending on the date of distribution. The Committee shall notify
the Participant of the right to defer any distribution until he attains Normal
Retirement Age. Such notification shall include a general description of the
material features, and an explanation of the relative values of, the optional
forms of benefit available under the Plan in a manner that would satisfy the
notice requirements of Section 417(a)(3) of the Code, and shall be provided no
less than thirty (30) days and no more than ninety (90) days prior to the date
of distribution. Notwithstanding the foregoing, the consent of the Participant
shall not be required to the extent that a distribution is required to satisfy
Section 415 or Sections 401(k)(8) or 401(m)(6) of the Code. In addition, upon
termination of this Plan if the Plan does not then offer an annuity option, the
Participant’s Individual Account may, without the consent of the Participant, be
distributed to the Participant or transferred to another defined contribution
plan within the same controlled group, as defined in Section 414(b) or (c) of
the Code. Furthermore, if a distribution is one to which Sections 401(a)(11) and
417 of the Code do not apply, such distribution may commence less than thirty
(30) days after the notice required under Section 1.411(a)-11(c) of the Treasury
Regulations is given, provided that: (a) the Committee clearly informs the
Participant that he has a right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and (b) the
Participant, after receiving the notice, affirmatively elects a distribution.
     3. Section 13.5 is hereby amended effective March 28, 2005 by replacing the
first paragraph of such Section in its entirety to read as follows:
     13.5 Distributions Under Domestic Relations Orders: Nothing contained in
this Plan shall prevent the Trustee, in accordance with the direction of the
Committee, from complying with the provisions of a qualified domestic relations
order (as defined in Section 414(p) of the Code). The Plan specifically permits
distribution to an alternate payee under a qualified domestic relations order at
any time, irrespective of whether the Participant has attained his earliest
retirement age under the Plan, as defined in Section 414(p) of the Code. A
distribution to an alternate payee prior to the Participant’s attainment of
earliest retirement age is available only if (a) the order specifies
distribution

2



--------------------------------------------------------------------------------



 



at that time or permits an agreement between the Plan and the alternate payee to
authorize an earlier distribution; (b) the order specifies such distribution to
be in the form of a single, lump sum payment; and (c) if the amount to which the
alternate payee is entitled under the Plan exceeds $1,000, and the order so
requires, the alternate payee consents to any distribution occurring prior to
the Participant’s attainment of earliest retirement age. Nothing in this
Section 13.5 gives a Participant a right to receive distribution at a time
otherwise not permitted under the Plan nor does it permit the alternate payee to
receive a form of payment not otherwise permitted under the Plan.
     IN WITNESS WHEREOF, this Amendment has been executed this 24 day of
October      , 2005.

              TANDY BRANDS ACCESSORIES, INC.
 
       
 
  By: /s/ J.S.B. Jenkins
 
       
 
  Name:        J.S.B. Jenkins
 
  Title:        President and CEO

3